THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

CATHER|NE SLAV|SH, et a|.

Piaintiffs :
v. : 3:17-CV-1468
' (JUDGE MAR|AN|)
C|TY OF W|LKES-BARRE,
PENNSYLVAN|A HOUS|NG
AUTHOR|TY and DONNA KOZAK
Defendants

_EMO MUM OPlN|ON
|. |NTRobucrloN AND PRochuRAL HlsroRY

Present|y before the Court is a Report and Recommendation (“R&R”) (Doc. 48) by
Magistrate Judge Carlson in which he recommends that the motions to dismiss (Docs. 17,
27) by Defendants City of Wi|kes-Barre, Pennsylvania Housing Authority (the “Housing
Authority”) and Donna Kozak be denied. Defendants filed Objections (Docs. 49, 51) to the
Magistrate Judge’s R&R and briefs in support of the Objections (Docs. 50, 52), to which
Piaintiffs filed responses (Docs. 54, 55).

On August 17, 2017, Piaintiffs filed a class action Complaint in the above-captioned
matter setting forth five counts: violations of Plaintiffs’ rights to procedural due process

under the Fifth and Fourteenth Amendments against Defendant Kozak (Count l); negligence

against Defendant Housing Authority (Count ll); breach of express warranty of habitability

against Defendant Housing Authority (Count ll|); breach of implied warranty of habitability
against Defendant Housing Authority (Count IV); and unjust enrichment against Defendant
Housing Authority (Count V). (Doc. 1).

After Defendants filed their motions to dismiss (Docs. 17, 27), the Court subsequently

referred the motions to Magistrate Judge Car|son for the preparation of a Report and

 

Recommendation. On June 14, 2018, the Magistrate Judge issued the R&R (Doc. 48)

presently before this court.

 

ll. ANALYsls

A District Court may “designate a magistrate judge to conduct hearings, including
evidentiary hearings, and to submit to a judge of the court proposed findings of fact and
recommendations for the disposition” of certain matters pending before the Court. 28 U.S.C.
§ 636(b)(1)(B). lf a party timely and properly files a written objection to a Magistrate Judge’s
Report and Recommendationl the District Court “sha|| make a de novo determination of those
portions of the report or specified proposed findings or recommendations to which objection
is made.” ld. at § 636(b)(1)(C); see a/so, Brown v. Astrue, 649 F.3d 193, 195 (3d Cir. 2011);
M.D. Pa. Loca| Rule 72.3.

Here, Defendants raised separate objections to the Magistrate Judge’s R&R. (Docs.
49, 51). Defendant Kozak, in her brief in support of her Objections, argues that (1) Piaintiffs
failed to plead a legally sufficient Fourteenth Amendment procedural due process claim; and

(2) that the due process claim against her is barred because she has qualified immunity.

(Doc. 50).1 Defendant Housing Authority argues in support of its Objection that it is a
Commonwealth agency because Piaintiffs factually alleged such in their Complaint, which the
Court must take as true. (Doc. 52), The Court will address these arguments in turn.

Defendant Kozak argues that Piaintiffs failed to plead a Fourteenth Amendment
procedural due process claim because “there is no recognized liberty or property interest in
decent, safe, and sanitary housing or access to statutory grievance procedures,” and thus
Plaintiffs’ due process claim should be dismissed. (Doc. 50, at 6-7). However, none of the
cases cited by Kozak support her contention that Plaintiffs’ Fourteenth Amendment
procedural due process claim should be dismissed Specihcally, Kozak relies on Hurt v.
Phi/adelphia Housing Authority, 806 F. Supp. 515, 529 (E.D. Pa. 1992) to support her
Objection. (Doc. 50, at 7).The plaintiffs in Hurf alleged that, as a result of injuries they
suffered from exposure to lead-based paint, the defendants deprived them of “decent, safe,
and sanitary housing” in violation of 42 U.S.C. § 1437 of the United States Housing Act of
1937 and their constitutional due process rights. 806 F.Supp. at 520. Although the court in
Hurf found that the plaintiffs did not have a due process claim, the court held that the

plaintiffs did in fact have a private right of action under the Housing Act against the

 

1 Defendant Kozak’s Objections also include an argument stating that her “motion to dismiss
asserted a challenge to the legal sufficiency of Plaintiffs' Fifth Amendment procedural due process claim,
which was not addressed in Judge Carlson's Report." (Doc. 50, at 3). The Magistrate Judge in his R&R
correctly found that Piaintiffs had sufhciently pleaded a cause of action under the due process clause of the
Fourteenth Amendment. (see Doc. 48). Therefore, the Court will not engage in an analysis of Plaintiffs’
reference to the Fifth Amendment since it is unnecessary in light of Plaintiffs’ sufhcient allegations of a
Fourteenth Amendment procedural due process claim.

3

 

 

 

Philadelphia Housing Authority. 806 F.Supp. at 525-526. Hun‘ is distinguishable from the
present case. As the Magistrate Judge stated in his R&R:

The plaintiffs’ procedural due process claim, however, is not predicated

simply on the Housing Act’s statement of its purpose to provide for “decent,

safe, and sanitary housing.” Rather, the plaintiffs’ procedural due process

claim is based on a more nuanced and discrete allegation: the alleged denial

of their rights to seek informal or formal resolution of their complaints about

the unsanitary and dangerous conditions through a grievance process that

the law expressly requires. The plaintiffs have alleged that Kozak effectively

prevented them from access to the grievance process where they could take

up the issue of the bed bug infestation, and have it addressed
(Doc. 48, at 11-12). Therefore, unlike the plaintiffs in Hun‘ who asserted deprivations of
“decent, safe, and sanitary housing,” here, as explained immediately above by Magistrate
Judge Carlson, Plainitffs’ procedural due process claim is premised on an assertion that
they were denied access to a grievance procedure Piaintiffs assert that Kozak denied them
access to the Housing Authority’s grievance procedure under § 1437d (k) by “instructing
residents not to discuss the bed-bug infestation, and threatening to evict and/or retaliate
against residents who voiced concerns about the infestation." (Doc. 1, at 1[ 79).

Further, Kozak also cites to a number of cases involving civil litigation brought by
inmates to support her claim that Plaintiffs, like prisoners, do not have access to a grievance
procedure. However, the Third Circuit in Allah v. Seiverling, 229 F.3d 220l 224(3d Cir. 2000)

found that prisoners do in fact have access to grievance procedures. Contrary to Kozak’s

contention, Piaintiffs are entitled to a statutory grievance procedure under the Housing Act.

 

As the Third Circuit in Farley v. Philadelphia Housing Authority, 102 F.3d 697, 702-703 (3d
Cir. 1996) made clear, the language of the Housing Act is “mandatory, specific, and clear’
as to the responsibility of public housing authorities to provide a grievance process for
tenants. ln the R&R, Magistrate Judge Car|son statedl “Kozak rendered the grievance
process meaningless by refusing to attempt to informally or formally address the plaintiffs’
complaints, something she is required to do under the law.” (Doc. 48, at 13).

For the aforementioned reasons, as well as those set forth in the R&R, this Court
rejects Kozak’s Objection and adopts the thorough analysis undertaken by the Magistrate
Judge. Thus, Plaintiffs' allegations with regard to Kozak are sufficient to state a cause of
action under the Fourteenth Amendment.

Defendant Kozak’s second Objection is that Plaintiffs’ due process claim against
her is “barred by qualified immunity as such liability has not been clearly established.” (Doc.
50, at 8). “Ctualifred immunity shields federal and state ofhcials from money damages unless
a plaintiff pleads facts showing (1) that the official violated a statutory or constitutional right,
and (2) that the right was ‘clearly established' at the time of the challenged conduct.”
Ashcroft v. al-Kidd, 563 U.S. 731, 735 (2011) (internal citations omitted); see also, Saucier
v. Katz, 533 U.S. 194 (2001), overruled in part by Pearson v. Ca//ahan, 555 U.S. 223, 236
(2009) (permitting federal courts discretion in determining which of the two prongs should be
addressed first in its qualified immunity analysis). Here, Piaintiffs sufficiently alleged that

Kozak prevented them from resolving the bed-bug infestation through the Housing

 

Authority’s grievance procedure, which they had a right to access under the Housing Act.
Farley, F. 3d at 702-703. ln light of these allegations, Piaintiffs have sufhciently alleged that
Kozak’s actions are violative of§ 1437 and the Fourteenth Amendment. Whether the
constitutional rights invoked by Piaintiffs are clearly established as well as whether those
rights have been violated present questions which must be decided upon a fully developed
record and on a dispositive motion at the conclusion of discovery.

Finally, Defendant Housing Authority asserts in its Objection that Plaintiffs’ pleaded
and admitted in their Complaint that the Housing Authority is a Commonwealth agency, and,
as such, it is entitled to Eleventh Amendment immunity. (Doc. 52, at 4). According to the
Housing Authority, the Court must accept the pleadings as true because “Plaintiffs’
allegations were not bald assertions, or legal conclusions, but were supported by statute
and Third Circuit case law.” (/d. at 6). With respect to this argument, the Court adopts the
Magistrate Judge’s analysis that, under the factors set forth in Fitchik v. New Jersey Transit
Rail Operations, Inc., 873 F.2d 655, 659 (3d Cir. 1989), the limited record before this Court
does not allow for a determination of whether the Housing Authority is in fact a
Commonwealth agency.

ll|. CoNcLusloN
For the reasons set forth above, upon de novo review of the R&R (Doc. 48), the

Court will adopt the R&R in its entirety. A separate Order follows.

 

 

  
  

  

, j
516wa

United States District Judge

 

